Citation Nr: 9919155	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  96-44 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of injury 
to the coccyx.

4.  Entitlement to service connection for residuals of injury 
to the lumbar spine.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of spinal meningitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant had active military service from February 1970 
to October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas, which denied the above 
claims.

In May 1998, the Board remanded this case in order to provide 
the appellant a hearing before a Member of the Board and 
obtain records concerning his claim for Social Security 
disability benefits.  In May 1999, a hearing was held before 
the undersigned, who is the Board member making this decision 
and who was designated by the Chairman to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 1999).  
The RO made all reasonable attempts to obtain the appellant's 
Social Security records.  Therefore, this case is ready for 
appellate review.



FINDINGS OF FACT

1.  There are current diagnoses of sensorineural hearing 
loss, tinnitus, residuals of injury to the coccyx, residuals 
of injury to the lumbar spine, and spondylolysis with 
spondylolisthesis of L5 on S1. 

2.  The appellant has submitted competent lay evidence of 
exposure to acoustic trauma during service and of injuring 
his coccyx and low back in a fall during service.

3.  There is no evidence of incurrence of hearing loss during 
service or within the year after the appellant's separation 
from service.

4.  There is no medical evidence of a link between the 
appellant's current hearing loss or tinnitus and any disease 
or injury in service.

5.  The appellant's claims for service connection for hearing 
loss and tinnitus are not plausible.

6.  The appellant's claims for service connection for 
residuals of injuries to the coccyx and lumbar spine are 
plausible, and the RO has obtained sufficient evidence for 
correct disposition of these claims.

7.  The preponderance of the evidence is against the claim 
that current coccygeal and lumbar spine disorders resulted 
from disease or injury in service.

8.  In an August 1989 rating decision, the RO denied service 
connection for residuals of spinal meningitis on the merits.  
The appellant was notified of this decision in August 1989 
and did not perfect an appeal.

9.  Since August 1989, the following evidence has been 
received:  (1) the appellant's contentions, including those 
raised at personal hearings in 1997 and 1999; (2) medical 
records from Ronald Reese, M.D., dated from March 1991 to 
December 1995; (3) letters from Stevenson Flanigan, M.D., 
dated in February and March 1994; (4) reports of VA 
examinations conducted in April 1996; (5) a copy of a 
decision by the Social Security Administration; (6) a lay 
statement from the appellant's sister; and (7) VA treatment 
records dated from October 1996 to January 1997.

10.  The evidence received since August 1989 is not new and 
material.


CONCLUSIONS OF LAW

1.  The appellant has not presented well-grounded claims for 
service connection for hearing loss and tinnitus, and there 
is no statutory duty to assist him in developing facts 
pertinent to these claims.  38 U.S.C.A. § 5107 (West 1991).

2.  The appellant has presented well-grounded claims for 
service connection for residuals of injuries to the coccyx 
and lumbar spine, and VA has satisfied its statutory duty to 
assist him in developing facts pertinent to these claims.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 (1998).

3.  The appellant is not entitled to service connection for 
residuals of injury to the coccyx.  38 U.S.C.A. §§ 1110 and 
1111 (West 1991); 38 C.F.R. §§ 3.102, 3.303, and 3.304 
(1998).

4.  The appellant is not entitled to service connection for 
residuals of injury to the lumbar spine.  38 U.S.C.A. §§ 1110 
and 1111 (West 1991); 38 C.F.R. §§ 3.102, 3.303, and 3.304 
(1998).

5.  The August 1989 RO rating decision denying service 
connection for residuals of spinal meningitis is final.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§ 3.160(d) (1998).

6.  New and material evidence has not been received, and the 
appellant's claim for service connection for residuals of 
spinal meningitis is not reopened.  38 U.S.C.A. §§ 5108 and 
7105 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

In March 1996, the appellant filed the above claims for 
service connection.  His service medical records showed no 
complaints of or treatment for hearing loss, tinnitus, a 
lumbar spine injury, or spinal meningitis.  On his pre-
induction examination in July 1969, the audiological 
evaluation showed puretone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
[not 
given]
-5
LEFT
-5
-5
0
[not 
given]
-5

In May 1970, the appellant was hospitalized for two days with 
complaints of sore throat, cough, headache, and stiff neck.  
The diagnosis was acute respiratory disease.  In August 1970, 
it was noted that the appellant complained of a mysterious 
pain in the coccyx region.  He was referred to the 
dispensary, which noted that he complained of pain in the 
anus.  The assessment was possible bruise or contusion.  

On the Report of Medical History completed in September 1971, 
the appellant denied having or ever having headaches, ear 
trouble, hearing loss, back trouble of any kind, or loss of 
memory.  He stated that he was in good health.  He reported 
no periods of hospitalization during service or having any 
illness other than those listed.  All physical examinations 
were normal.  The audiological evaluation showed puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
5
5
10
5

The appellant initially filed a claim for service connection 
for residuals of spinal meningitis in 1989.  During the April 
1989 VA physical examination, he stated that he was stationed 
at Fort Leonard Wood in April 1970 during an epidemic of 
spinal meningitis.  He fainted one day and was hospitalized 
for ten days and told that he had spinal meningitis.  He 
indicated that he recovered well with no symptoms since.  He 
denied any other history of significant illness, and he 
raised no complaints concerning hearing loss, tinnitus, the 
coccyx, or lumbar spine.  Diagnoses included history of 
spinal meningitis, resolved.

The RO obtained the appellant's medical records from Dr. 
Mahlon Maris dated in December 1983.  At that time, he 
complained of radiating pain in the left side of his back.  

A June 1989 rating decision, inter alia, denied service 
connection for residuals of spinal meningitis.  The appellant 
subsequently submitted his medical records from the Leslie 
Clinic for treatment between July 1987 and July 1988.  These 
records showed no complaints of or treatment for hearing 
loss, tinnitus, the coccyx, or lumbar spine.  The appellant 
reported a history of having meningitis during service; he 
denied a history of headaches.  These records showed 
treatment for complaints of tiredness, syncope, and nausea.  
Diagnoses included hypoglycemia and vascular headaches.  

An August 1989 rating decision, inter alia, confirmed the 
denial of service connection for residuals of spinal 
meningitis.  The appellant filed a timely notice of 
disagreement and was provided a statement of the case in 
September 1989 that addressed the issue of entitlement to 
service connection for residuals of spinal meningitis.  The 
appellant did not file a substantive appeal.

In connection with another claim in 1994, the appellant 
submitted letters from Stevenson Flanigan, M.D., dated in 
February and March 1994.  The February letter indicated that 
without a specific, identifiable cause, the appellant had 
begun experiencing pain in the right lower extremity.  He 
denied having any low back pain.  The March letter indicated 
that lumbar spine x-rays showed spondylolysis and 
spondylolisthesis of L5 on S1.  The appellant's symptoms in 
the right lower extremity could be localized to L5 root 
compression.  The appellant had 15 percent permanent 
functional impairment due to this low back condition.

In connection with his current claims, the appellant 
underwent a VA physical examination in April 1996.  He 
reported falling on a tank in 1970 and injuring his coccyx 
and low back.  He now complained of intermittent coccygeal 
pain if he got "jarred."  He complained of constant low 
back pain with radiation to both legs.  He had increased pain 
with activity and weather changes.  He also complained of 
diminished hearing, especially with background noise.  He had 
never worn a hearing aid.  He also complained of constant 
high-pitched tinnitus bilaterally.  He stated that he was 
around tanks, and on one occasion a shell exploded inside a 
tank while he was inside.  

Upon examination, the appellant had tenderness to palpation 
from L3 to L5.  Straight leg raising was positive on the 
right.  He had diminished sensation on the right lateral leg.  
Strength was diminished by 50 percent on the right.  He 
walked with a marked limp.  The coccygeal examination showed 
tenderness to palpation, but no irregularity.  X-rays of the 
coccyx were normal.  X-rays of the lumbar spine showed 
minimal osteopenia and L5 spondylolysis with minimal 
spondylolisthesis.  Diagnoses included residuals of lumbar 
spine injury and residuals of coccygeal injury. 

On the authorized audiological evaluation in April 1996, 
puretone air conduction thresholds, in decibels, were as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
30
30
45
45
LEFT
10
20
35
45
45

Speech audiometry revealed speech recognition ability of 94 
percent in both ears.  The appellant reported experiencing 
high frequency tinnitus since 1971.  He associated onset with 
noise trauma from an explosion during simulated combat.  
Diagnoses were moderate sensorineural hearing loss and 
tinnitus. 

In support of his claims, the appellant submitted his medical 
records from Ronald Reese, M.D., for treatment between March 
1991 and December 1995.  These records showed no complaints 
of or treatment for hearing loss, tinnitus, the coccyx, or 
residuals of spinal meningitis.  In February 1994, the 
appellant complained of pain in the right leg with occasional 
numbness.  He stated that he had been bothered by these 
symptoms for two years.  It was noted that he had had a lot 
of back problems, and Dr. Flanigan had treated him.  The 
diagnosis was right sciatica.

In January 1997, the appellant had a personal hearing at the 
RO.  He reported the shell explosion in a tank during 
service, as discussed above.  He stated that he could not 
hear at all for a couple weeks after this incident, and his 
hearing had not been "normal" since.  He stated that he was 
putting hydraulic fluid in a tank during service when he 
slipped and fell hitting his coccyx and low back on the steel 
of the tank.  He stated that he always had trouble after that 
and it hurt all the time until it started affecting his legs 
a few years earlier.  He stated that several men died from 
spinal meningitis during service, and he was hospitalized for 
six weeks, unconscious for 4-5 of those weeks.  This occurred 
in April or May of 1970.  He felt his residuals of the spinal 
meningitis were memory difficulties.

The appellant submitted a statement from his sister, who said 
that the appellant had had spinal meningitis during service 
in 1970.  He had called his mother telling her what had 
happened, and they went to the base to see him, but the base 
was quarantined.  She stated that his mind had not been as 
"quick" since then and that she looked in a medical journal 
that indicated that spinal meningitis affected the mind.  The 
appellant also submitted a copy of a decision from the Social 
Security Administration awarding him disability benefits in 
1995.  The decision was based, in part, on spondylolysis and 
spondylolisthesis of L5-S1 with resulting pain and weakness 
in the right lower extremity. 

The RO requested the appellant's VA medical records for all 
treatment since 1989.  The Fayetteville, Arkansas, VA Medical 
Center submitted records dated from October 1996 to January 
1997 and indicated that these were the only records they had.  
These records showed no complaints of or treatment for 
hearing loss, tinnitus, or the coccyx.  In October 1996, the 
appellant complained of low back pain from an old injury.  He 
reported a history of having meningitis in 1970 and 
attributed a history of headaches to this. 

In May 1998, the Board remanded this case.  The RO sent a 
letter to the appellant in June 1998 asking him to submit any 
additional evidence he had in support of his claims.  He was 
also asked to provide information on any relevant medical 
treatment he had received, so that the RO could request these 
records.  The appellant did not respond.

The RO requested the appellant's Social Security records on 
numerous occasions.  The Social Security Administration 
refused to provide these records without payment from VA.  
The Social Security Administration informed the appellant in 
July 1998 that he could request these records himself at no 
cost.  The RO sent a letter to the appellant in September 
1998 also informing him of this fact and requesting that he 
obtain his Social Security records and submit them to the RO.  
He did not respond.  Additional attempts were made to obtain 
his records from the Social Security Administration in 
October 1998 with no success.  A Report of Contact form dated 
in October 1998 showed that the Social Security 
Administration reported having provided the appellant a copy 
of his file.

In May 1999, the appellant had a personal hearing before the 
Board.  His account of the shell exploding in the tank was 
consistent with that discussed above.  He maintained that he 
had complained of inability to hear in the right ear upon his 
discharge from service.  The first time he sought treatment 
for this was at VA a couple of years earlier.  He stated that 
the hearing loss occurred suddenly, and it never came back to 
normal.  The ringing in his ears had been getting worse.  He 
denied experiencing any post-service acoustic trauma.  His 
account of the fall injuring his coccyx and low back was 
consistent with that discussed above.  He continued to have 
problems with his tailbone and back after service, and he now 
had pain from the hip down the right leg.  He had had 
numbness for the last 5-6 years.  He stated that the nine 
discs from the tailbone up were "completely gone."  He 
again stated that he was hospitalized during service for 
spinal meningitis, and he stated that he had headaches and 
memory problems as a result of this.  He stated that in 1989 
he underwent magnetic resonance imaging (MRI) of the brain at 
Fayetteville and was told that he had scar tissue on his 
brain.  He did not recall a doctor telling him that the brain 
scar tissue was a residual of meningitis, and no doctor had 
told him that the headaches were a residual of meningitis.


II. Legal Analysis

A.  Service connection claims

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  It is the responsibility of a 
person seeking entitlement to service connection to present a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  This third element may be 
established by the use of statutory presumptions.  Caluza, 7 
Vet. App. at 506.  Truthfulness of the evidence is presumed 
in determining whether a claim is well grounded.  Id. at 504.

1.  Hearing loss and tinnitus

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1131 
and 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a) (1998).  Service connection for 
sensorineural hearing loss may be established based on a 
legal "presumption" by showing that it manifested itself to 
a degree of 10 percent or more within one year from the date 
of separation from service.  38 U.S.C.A. § 1112 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307 and 3.309 (1998); see Under 
Secretary for Health letter (October 4, 1995) (It is 
appropriate for VA to consider sensorineural hearing loss as 
an organic disease of the nervous system and, therefore, a 
presumptive disability.)

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  38 C.F.R. § 3.385 (1998). ("[I]mpaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.").

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) has held that 38 C.F.R. § 3.385 did not prevent a 
claimant from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
The Court has also held that the regulation did not 
necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a 
claimant who seeks to establish service connection for a 
current hearing disability must show, as is required in a 
claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. § 1110 (West 1991); 
C.F.R. §§ 3.303 and 3.304 (1998); Hensley, 5 Vet. App. at 
159-60.

The appellant is not entitled to presumptive service 
connection for sensorineural hearing loss.  The medical 
evidence does not show that hearing loss was manifested 
either during service or within the year following his 
separation from service.  His hearing acuity was normal upon 
his separation from service, since all thresholds were 10 
decibels or less.  See Hensley, 5 Vet. App. at 157 (threshold 
for normal hearing is from zero to 20 decibels).  The first 
medical evidence showing any evidence of hearing loss is the 
VA examination report from April 1996, which was almost 25 
years after the appellant's separation from active service.  
The appellant does not contend that a diagnosis of hearing 
loss was rendered within the first post-service year.

Diagnoses of sensorineural hearing loss and tinnitus were 
rendered in 1996, and the audiogram conducted in 1996 showed 
findings indicative of a hearing loss disability according to 
VA regulation.  The appellant has submitted competent 
evidence of exposure to acoustic trauma during service.  He 
stated that he was exposed to noise when a shell exploded in 
a tank that he was in and that his hearing was never the same 
thereafter and he also had ringing in the ears.  His 
statements regarding noise exposure during service are 
accepted as true for the purpose of determining whether a 
well-grounded claim has been submitted.  King v. Brown, 5 
Vet. App. 19, 21 (1993).  Therefore, there is sufficient 
evidence of a current disability and of a disease or injury 
during service, and the first two elements of a well-grounded 
claim for service connection have been satisfied. 

However, there is no medical evidence showing a nexus, or 
link, between a disease or injury incurred during service and 
the appellant's current hearing loss or tinnitus.  His 
service medical records showed no complaints of hearing 
difficulty or tinnitus.  As indicated above, his service 
medical records showed normal hearing acuity upon his 
separation from service.  Also, he expressly denied upon his 
separation from service that he had ever had any ear trouble 
or hearing loss. 

None of the medical evidence prior to the appellant's claim 
for compensation showed a reported history of inservice 
acoustic trauma or of complaints of hearing loss or tinnitus 
since his period of military service.  There is no medical 
evidence showing symptoms of or treatment for hearing loss or 
tinnitus prior to the VA examination conducted in 1996.  At 
no time has a medical professional rendered an opinion that 
the appellant's hearing loss or tinnitus is related to his 
active service in any manner, including the alleged inservice 
acoustic trauma. 

The Board is cognizant of the fact that the appellant 
maintains that his hearing loss and tinnitus were caused by 
inservice acoustic trauma.  However, even accepting his 
statements as true, he cannot meet his initial burden under 
38 U.S.C.A. § 5107(a) by simply presenting his own opinion.  
There is no indication that he possesses the requisite 
medical knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The appellant has the initial burden of establishing a well-
grounded claim for service connection for a disorder, and, 
until he does so, VA has no duty to assist him including by 
providing him an additional VA examination.  38 U.S.C.A. 
§ 5107(a) (West 1991); see Grivois v. Brown, 6 Vet. App. 136, 
139-140 (1994).

When a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  The Board finds VA has no outstanding duty 
to inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits, see 
38 U.S.C.A. § 5103(a) (West 1991), as he has not referred to 
any specific piece of evidence that is missing.  Nothing in 
the record suggests the existence of evidence that might well 
ground either of these claims.  The appellant has at no time 
indicated that a medical professional has told him that he 
has hearing loss or tinnitus as a result of his military 
service or that either of these conditions began during 
service.  

The appellant has not stated that records from the Social 
Security Administration would provide the evidence needed to 
well-ground either of these claims, and the decision from the 
Social Security Administration was not based on hearing loss 
or tinnitus.  However, the RO made numerous attempts to 
obtain these records in accordance with the Board's Remand 
instructions.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) 
(VA is required to obtain evidence from the Social Security 
Administration, including decisions by the administrative law 
judge, and give the evidence appropriate consideration and 
weight); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  The 
appellant was informed of the RO's inability to obtain these 
records and was provided an opportunity to submit them.  The 
Social Security Administration indicated that a copy of the 
file was provided to the appellant, but he did not submit 
these records to VA.  While VA has a duty to assist the 
appellant in the development of his claim, that duty is not 
"a one-way street."  If a claimant wishes help, he cannot 
passively wait for it.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991) (aff'd on reconsideration, 1 Vet. App. 406 
(1991)).  In this case, based on numerous failed attempts to 
obtain the appellant's Social Security records either from 
him or the Social Security Administration, VA has done 
everything reasonably possible to assist him.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Further development in this case and 
further expending of VA's resources is not warranted.

As indicated above, the presentation of a well-grounded claim 
is a threshold issue.  Therefore, since the appellant has 
failed to present competent medical evidence that his claims 
are plausible, that is, he has failed to present medical 
evidence that links his current hearing loss and/or tinnitus 
to a disease or injury during service, the claims for service 
connection must be denied as not well grounded.  Dean v. 
Brown, 8 Vet. App. 449 (1995) and Boeck v. Brown, 6 Vet. App. 
14, 17 (1993).  There is no duty to assist further in the 
development of these claims, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78. 

2.  Residuals of injuries to the coccyx
and lumbar spine

The appellant's claims for service connection for residuals 
of an injury to the coccyx and lumbar spine are plausible.  
He has submitted competent lay evidence of incurrence of 
these injuries during service.  The VA examiner in 1996 
concluded that the appellant currently has residuals of a 
coccygeal injury and lumbar spine injury.  Assuming the 
credibility of this evidence, these claims must be said to be 
plausible, and therefore well grounded.

The appellant having stated well-grounded claims, the 
Department has a duty to assist in the development of facts 
relating to these claims.  38 U.S.C.A. § 5107(a) (West 1991).  
In this case, all referenced medical records have been 
obtained, and the appellant was provided an appropriate VA 
examination.  Also, personal hearings were held in accordance 
with his requests.  The only referenced records that the RO 
failed to obtain were the appellant's Social Security 
records; however, for the same reasons as discussed above, VA 
has satisfied its duty in this regard.  Sufficient evidence 
is of record to decide the appellant's claims fairly.  
Therefore, no further development is required. 

In evaluating a claim on the merits, the evidence is no 
longer presumed to be credible.  The Board must assess the 
credibility and weight to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 
Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, the Board may not base a decision on its 
own unsubstantiated medical conclusions, but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record or adequate quotation from 
recognized medical treatises.  See Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  The evaluation of credibility and 
weight applies to the medical evidence before the Board.  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The only evidence in support of the appellant's claims is the 
diagnosis of the VA examiner in 1996.  The evidence not 
favorable to these claims includes the balance of his medical 
records and reported history.  The Board concludes that the 
preponderance of the evidence is against the appellant's 
claims for service connection for residuals of injuries to 
the coccyx and lumbar spine because the evidence reflecting 
that these conditions are not related to an inservice disease 
or injury is more persuasive and of greater weight than the 
evidence indicating that such a relationship is plausible.

The VA examiner's diagnosis is not persuasive in light of the 
evidence of record.  The appellant reported a history of 
injuring his coccyx and low back during service.  The VA 
examiner diagnosed residuals of the reported injury.  
However, relevant judicial precedent provides that the Board 
is not bound by such a diagnosis in certain situations.

The Board is not required to accept 
doctors' opinions that are based upon the 
appellant's recitation of medical 
history.  See e.g. Owens v. Brown, 7 Vet. 
App. 429 (1995) (Board not required to 
accept uncorroborated testimony of 
claimant as to dental treatment during 
service; Board not bound to accept 
physicians' opinions based on claimant's 
recitation of events).  See also Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993) 
(rejecting medical opinion as 
"immaterial" where there was no 
indication that the physician reviewed 
claimant's SMRs or any other relevant 
documents which would have enabled him to 
form an opinion on service connection on 
an independent basis); Swann v. Brown, 5 
Vet. App. 229 (1993) (holding that the 
BVA was not required to accept the 
medical opinions of two doctors who 
rendered diagnoses of post-traumatic 
stress disorder almost twenty years after 
claimant's separation from service and 
who relied on history as related by the 
appellant as the basis for those 
diagnoses); Heuer v. Brown, 7 Vet. App. 
379, 386-87 (1995) (to demonstrate 
entitlement to service connection for 
hearing loss, there must be medical 
evidence indicating a nexus to service, 
and where the condition was noted during 
service, continued symptomatology can aid 
in establishing service connection).

Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).

The VA examiner made no reference to objective medical 
evidence or medical records supporting the diagnosis.  The VA 
examiner did not see the appellant until approximately 25 
years after his separation from service.  There is no 
indication that the examiner reviewed the appellant's service 
medical records or the records regarding treatment for his 
back from private physicians.  Therefore, it appears that the 
examiner's diagnosis was based solely on the appellant's 
report of his inservice injury and of his symptoms, a report 
that is not plausible in light of the other evidence of 
record, as discussed below. 

In this case, the history as related by the appellant is 
unsupported by the medical evidence associated with the 
claims file.  First, the contemporaneous evidence of record 
does not support the history reported by the appellant to the 
VA examiner.  Nowhere in his service medical records is 
evidence of an inservice coccyx or lumbar spine injury, and 
clinical evaluation of his spine was normal upon separation 
from service.  The appellant denied having back trouble of 
any sort upon his separation from service.  

Although he was treated for "mysterious" pain around the 
coccyx on one occasion during service, this appears to have 
been an acute and transitory condition, since the appellant 
failed to raise further complaints of coccygeal pain either 
during service or upon his separation from service.  
Moreover, he did not seek medical treatment for a coccygeal 
disorder for the first 25 years after his separation from 
service, despite his current contention that he experienced 
continuous coccygeal pain during that time period.  The first 
such post-service complaint was in connection with his claim 
for compensation.  

The appellant also did not seek medical treatment for his 
back until 1983, which was approximately 12 years after his 
separation from service.  The complaints of pain for which he 
was treated at that time were apparently acute and 
transitory, since he did not seek treatment again until 11 
years later and, at that time, he reported only a two-year 
history of symptoms.  Therefore, despite his current 
contention that he also experienced continuous back pain 
after service, the medical evidence does not support that 
contention.

At no time prior to filing a claim for compensation did the 
appellant indicate either that he had injured his coccyx and 
lumbar spine during service or that he had a more than 20-
year history of coccygeal or back pain.  Upon VA examination 
in 1989, the appellant denied having any significant illness 
other than those indicated, which did not include coccygeal 
or lumbar spine pain.  Also, when providing a medical history 
to Dr. Reese in March 1994, the appellant did not report a 
history of injuring his coccyx or lumbar spine during 
service, nor did he report a more than 20-year history of 
coccygeal or back pain.  It is persuasive that the appellant 
failed to report the alleged long-standing history of 
coccygeal and back pain or inservice injuries to his treating 
physicians.  It was only at the time of his claim for 
compensation that the appellant began to report such a 
history.  For these reasons, the Board finds his current 
reported history regarding his inservice coccygeal and lumbar 
spine injuries and continuing symptomatology to be 
incredible.

The Board is cognizant of the fact that the appellant 
maintains that he has residuals from inservice coccyx and low 
back injuries.  However, as discussed above, he is not 
competent to render such an opinion.

For these reasons, the Board concludes that the evidence 
against the appellant's claims is more probative and of 
greater weight and, based on this evidence, finds as fact 
that the appellant's current coccygeal and lumbar spine 
disorders were not caused by an inservice disease or injury.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection for 
residuals of injury to the coccyx and residuals of injury to 
the lumbar spine, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
A reasonable doubt exists where there is an approximate 
balance of positive and negative evidence that does not 
satisfactorily prove or disprove the claim.  38 C.F.R. 
§ 3.102 (1998).  It is a substantial doubt and one within the 
range of probability as distinguished from pure speculation 
or remote possibility.  Id.  It is not a means of reconciling 
actual conflict or a contradiction in the evidence.  Id.  In 
this case, for the reasons and bases discussed above, a 
reasonable doubt does not exist regarding the origin of the 
appellant's current coccygeal and lumbar spine conditions.


B.  New and material evidence

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the appellant is 
notified of the decision.  38 C.F.R. § 3.104(a) (1998).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
The appellant has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if a NOD is not filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d) and 20.302(a) (1998).

In an August 1989 rating decision, the RO denied, on the 
merits, the appellant's claim for service connection for 
residuals of spinal meningitis.  A letter from the RO, 
advising the appellant of that decision and of appellate 
rights and procedures, was issued in August 1989.  The 
appellant submitted a notice of disagreement in September 
1989, and he was provided a statement of the case in 
September 1989.  However, an appeal is not perfected until a 
timely and adequate substantive appeal is submitted.  
38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (1998).  No 
further correspondence was received from the appellant within 
the appeal period.  The appellant did not appeal the August 
1989 decision; therefore, it is final.  38 U.S.C.A. § 7105 
(West 1991).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  The Court concluded 
in Elkins that the Federal Circuit in Hodge effectively 
"decoupled" the relationship between determinations of 
well-groundedness and of new and material evidence by 
overruling the "reasonable-possibility-of-a-change-in-
outcome" test established by Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  See Elkins, 12 Vet. App. at 214 and 218.  
There is no duty to assist in the absence of a well-grounded 
claim.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) 
cert. denied, sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  
See also Winters v. West, 12 Vet. App. 203 (1999).  Third, if 
the reopened claim is well grounded, VA may evaluate the 
merits of the claim after ensuring that the duty to assist 
under 38 U.S.C. § 5107(b) has been fulfilled.

In the rating decision on appeal, the RO adjudicated this 
issue according to the definition of material evidence 
enunciated in Colvin ("a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" of the final 
decision).  The Federal Circuit in Hodge declared this 
definition of material evidence invalid.  Therefore, the 
determination as to whether the appellant has submitted new 
and material evidence to reopen this claim will be made 
pursuant to the definition of new and material evidence 
contained in 38 C.F.R. § 3.156(a), as discussed above.  It is 
not necessary to remand this claim because no prejudice to 
the appellant results from the Board's consideration of this 
claim.  He was provided notice of the applicable laws and 
regulations regarding new and material evidence, including 
38 C.F.R. § 3.156.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Furthermore, the Board's review of this claim under 
the more flexible Hodge standard accords the appellant a less 
stringent "new and material" evidence threshold to 
overcome.  

The evidence received subsequent to August 1989 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Since August 1989, the following 
evidence has been received:  (1) the appellant's contentions, 
including those raised at personal hearings in 1997 and 1999; 
(2) medical records from Dr. Reese dated from March 1991 to 
December 1995; (3) letters from Dr. Flanigan dated in 
February and March 1994; (4) reports of VA examinations 
conducted in April 1996; (5) the report of a decision by the 
Social Security Administration; (6) a lay statement from the 
appellant's sister; and (7) VA treatment records dated from 
October 1996 to January 1997.

To the extent that the appellant contends that he has 
residuals of spinal meningitis contracted during service, 
this evidence is not new.  He has not submitted any new 
contentions regarding this claim; he has merely, at best, 
repeated his prior assertions.  This evidence is cumulative 
of evidence associated with the claims file at the time of 
the August 1989 rating decision and is not new for purposes 
of reopening a claim.

The rest of the evidence received since August 1989, as 
detailed above, is new in that it was not previously of 
record.  It is necessary, therefore, to decide if this 
evidence is material.  To be material, it must bear directly 
and substantially on the merits of each essential element 
that was a basis for the prior denial.  Because the appellant 
is seeking to establish service connection for residuals of 
spinal meningitis, material evidence would be significant 
evidence that bore substantially and directly on the 
existence of such residuals currently and of a relationship 
between those symptoms and a disease or injury in military 
service.  

None of the new evidence is material.  The letters from Dr. 
Flanigan, the records from Dr. Reese, the VA examination 
reports, and the Social Security decision contained no 
information regarding either a history of spinal meningitis 
or current residuals of that disease.  The VA treatment 
records showed a reported history of meningitis, but no 
treatment for any symptoms identified as residuals of that 
disease.  

The new evidence showing a reported history of spinal 
meningitis during service is not so significant that it 
requires reopening of the appellant's claim.  This evidence 
is not significant by itself, since it merely reflects his 
reported history without indicating that the appellant 
currently has any residuals from that disease.  This evidence 
is also not significant when considered in conjunction with 
the evidence previously of record, since the prior evidence 
showed (1) no treatment for spinal meningitis during service 
and (2) the appellant's denial of having any residual 
symptoms from spinal meningitis during the 1989 VA 
examination.  In fact, none of the post-service medical 
evidence contains a diagnosis or opinion that the appellant 
has residuals of spinal meningitis. 

The statement from the appellant's sister is also not 
material evidence.  At best, this statement merely 
corroborates the appellant's reported history of having 
spinal meningitis during service.  This is not significant 
since there remains a lack of medical evidence showing that 
the appellant has any residuals from that disease.  The 
appellant's sister indicated that his mind had not been as 
"quick" since his military service and that spinal 
meningitis affects the mind.  There is no evidence that she 
possesses the requisite medical knowledge to render a 
probative opinion on a matter requiring medical expertise, 
and her opinion is therefore not competent evidence.  No 
medical professional has indicated that the alleged spinal 
meningitis has affected the appellant's "mind" in any 
manner or indicated that he has any residuals from this 
disease.

Accordingly, the Board finds that the evidence received 
subsequent to August 1989 is not new and material and does 
not serve to reopen the appellant's claim for service 
connection for residuals of spinal meningitis.  38 U.S.C.A. 
§§ 5108 and 7105 (West 1991); 38 C.F.R. § 3.156(a) (1998).

Where a claimant refers to a specific source of evidence that 
could reopen a final claim, VA has a duty to inform him of 
the necessity to submit that evidence to complete his 
application for benefits.  See Graves v. Brown, 6 Vet. App. 
166, 171 (1994).  VA has no outstanding duty to inform the 
appellant of the necessity to submit certain evidence, see 
38 U.S.C.A. § 5103(a) (West 1991), in this case, because 
nothing in the record suggests the existence of evidence that 
might reopen this claim.  He testified that no doctor has 
told him that the claimed headaches are a residual of 
meningitis, and he also stated that he did not recall a 
doctor telling him that the scar tissue on the brain 
allegedly shown on MRI in 1989 was a residual of meningitis.  
Accordingly, the Board concludes that VA has fulfilled its 
obligations with regard to this claim under 38 U.S.C.A. 
§ 5103(a) (West 1991).  See Marciniak v. Brown, 10 Vet. 
App. 198, 202 (1997).  An attempt to obtain additional 
records is not warranted.  See Elkins v. Brown, 9 Vet. App. 
391, 398 (1995) (citing 38 C.F.R. § 3.304(c) (development of 
evidence will be accomplished when deemed necessary)).


ORDER

Entitlement to service connection for hearing loss, tinnitus, 
residuals of injury to the coccyx, and residuals of injury to 
the lumbar spine is denied.

As new and material evidence has not been received to reopen 
the appellant's claim for service connection for residuals of 
spinal meningitis, the claim is not reopened, and the appeal 
is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

